DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 9-14, 16, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 101905167B1, see also EPO machine generated English translation provided with this Office Action) and further in view of Han et al. (US PGPub 2010/0143774).
Regarding Claims 1-2, Kim discloses in Figs. 3-4 and 9-10 a battery (20) that cycles lithium ions ([0005], [0029], [0046], [0065], wherein the battery 10 has a charge/discharge cycle and therefore cycles lithium ions) comprising:
a first monopolar electrode (210, 220) having a first polarity (positive) and comprising a first electroactive material (220) that reversibly cycles lithium ions disposed on one side of a first current collector (210) in electrical communication with a first tab (4) ([0046], [0030]-[0031], [0059]-[0060]); 
a second monopolar electrode (230, 240) having a second polarity (negative) opposite to the first polarity (positive) and comprising a second electroactive material (240) that reversibly cycles lithium ions and that is distinct from the first electroactive material (220) disposed on one side of a second current collector (230) in electrical communication with a second tab (2) ([0046], [0032], [0035], [0059]-[0060]), wherein the first tab (4) and the second tab (2) are in electrical communication with an external circuit ([0060], wherein battery 20 is discharged through the first and second tabs 4, 2 and therefore the first and second tabs 4, 2  are necessarily and inherently in electrical communication with an external circuit); and 
a first bipolar electrode (210, 220, 230, 240) disposed between and electrically insulated from the first monopolar electrode (210, 220) and the second monopolar electrode (230, 240), wherein a first side (210, 220) of the bipolar electrode (210, 220, 230, 240) has the first polarity (positive) and comprises a third electroactive material (220) that reversibly cycles lithium ions disposed on a third current collector (210) ([0046], [0030]-[0031]) and a second side (230, 240) of the bipolar electrode (210, 220, 230, 240) has the second polarity (negative) and comprises a fourth electroactive material (240) that reversibly cycles lithium ions and disposed on a fourth current collector (230) ([0046], [0032], [0035]), wherein the third and fourth current collectors (210, 230) are adjacent to one another and free of any tabs or external electrical connectors (Figs. 4 and 9, [0046], [0032]-[0033]).

    PNG
    media_image1.png
    566
    652
    media_image1.png
    Greyscale

As noted above, Kim discloses wherein the first monopolar electrode comprises (210, 220) the first electroactive material (220) disposed on one side of the first current collector (210) and further discloses wherein the second monopolar electrode (230, 240) comprises the second electroactive material (240) disposed on one side of the second current collector (240) (Figs. 3-4, [0046]).
Consequently, Kim does not disclose wherein the first monopolar electrode comprises the first electroactive material disposed on two sides of the first current collector and wherein the second monopolar electrode comprises the second electroactive material disposed on two sides of the second current collector.
Han teaches in in Figs. 1-2 a battery that cycles lithium ions ([0012], [0040]-[0042], see lithium ion active materials utilized in a rechargeable battery) that increases battery output ([0012]).
Specifically, Han teaches wherein the battery comprises: 
a first monopolar electrode (112) having a first polarity (positive) and comprising a first electroactive material (112b) disposed on two sides of a first current collector (112a) ([0012]-[0013], [0041]);
a second monopolar electrode (113) having a second polarity (negative) opposite to the first polarity (positive) and comprising a second electroactive material (113b) disposed on two sides of a second current collector (113a) ([0012]-[0013], [0042])
and a bipolar electrode (115) disposed between and electrically insulated from the first monopolar electrode (112) and the second monopolar electrode (113) ([0040], [0045], see separator 114 that electrically insulates the bipolar electrode 115 from the first monopolar electrode 112 and the second monopolar electrode 113).
It would have been obvious to one of ordinary skill in the art to form the first monopolar of Kim to comprise the first electroactive material disposed on two sides of the first current collector and to form the second monopolar electrode of Kim to comprise the second electroactive material disposed on two sides of the second current collector, as taught by Han, as such is a known configuration in the art that increases the battery output, wherein the skilled artisan would have reasonable expectation that such would successfully form a battery comprising at least one first monopolar electrode, at least one second monopolar electrode, and at least one bipolar electrode, as desired by Kim. 
Modified Kim discloses in Fig. 4 a first monopolar electrode (210, 220 of Kim) and a second monopolar electrode (230, 240 of Kim) and a first bipolar electrode (210, 220, 230, 240 of Kim).
Specifically, modified Kim discloses wherein the battery (20 of Kim) may comprise a plurality of unit cells (200 of Kim) and consequently a plurality of first monopolar electrodes (210, 220 of Kim), a plurality of second monopolar electrodes (230, 240 of Kim), and a plurality of bipolar electrodes (210, 220, 230, 240 of Kim) ([0064]-[0065] of Kim).
However, modified Kim does not disclose in the particular embodiment of Fig. 4:
a third monopolar electrode having the first polarity or the second polarity and comprising the first electroactive material or the second electroactive material disposed on at least one side of a fifth current collector in electrical communication with a third tab and is electrically connected in parallel with either the first tab or the second tab; and 
a second bipolar electrode and a third bipolar electrode electrically insulated from the first monopolar electrode, the second monopolar electrode, and the third monopolar electrode, wherein a first side of the second bipolar electrode and the third bipolar electrode has the first polarity and comprises a third electroactive material that reversibly cycles lithium ions disposed on a third current collector and a sixth current collector respectively and a second side of the second bipolar electrode and the third bipolar electrode has the second polarity and comprises a fourth electroactive material that reversibly cycles lithium ions and is disposed on a fourth current collector and a seventh current collector respectfully, wherein the third and fourth current collectors further the sixth and seventh current collectors are adjacent to one another and are free of any tabs or external electrical connectors.
Han further teaches wherein the battery may comprise a plurality of bipolar electrodes (115, 115’…) disposed between and electrically insulated from the first monopolar electrode (112) and the second monopolar electrode (113) ([0040], [0045]-[0046], see separator 114 that electrically insulates the bipolar electrode 115 from the first monopolar electrode 112 and the second monopolar electrode 113). 
Specifically, Han teaches wherein it is possible to increase the voltage of the battery without remarkably increasing the volume of the battery by using the bipolar electrode (115, 115’…) ([0067]).
Han further teaches wherein the skilled artisan may control an output and a capacity of the battery by adjusting the number of bipolar electrodes (115, 115’…) ([0048]-[0053]).
It would have been obvious to one of ordinary skill in the art to utilize a third monopolar electrode, a second bipolar electrode, and a third bipolar electrode in the battery of modified Kim, as further taught by Han, such that the third monopolar electrode has the first polarity or the second polarity and comprises the first electroactive material or the second electroactive material disposed on at least one side of a fifth current collector in electrical communication with a third tab, and the second bipolar electrode and third bipolar electrode are electrically insulated from the first monopolar electrode, the second monopolar electrode, and the third monopolar electrode, wherein a first side of the second bipolar electrode and the third bipolar electrode has the first polarity and comprises a third electroactive material that reversibly cycles lithium ions disposed on a third current collector and a sixth current collector respectively and a second side of the second bipolar electrode and the third bipolar electrode has the second polarity and comprises a fourth electroactive material that reversibly cycles lithium ions and is disposed on a fourth current collector and a seventh current collector respectfully, wherein the third and fourth current collectors further the sixth and seventh current collectors are adjacent to one another and are free of any tabs or external electrical connectors, as further taught by Han, in order to increase the voltage, output, and capacity  of the battery without remarkably increasing the volume of the battery of modified Kim.
Modified Kim discloses wherein the first bipolar electrode (210, 220, 230, 240 of Kim) is disposed between the first monopolar electrode (210, 220 of Kim) and the second monopolar electrode (230, 240 f Kim) (Fig. 4 of Kim).
However, modified Kim does not explicitly disclose wherein the second bipolar electrode is disposed between the second monopolar electrode and the third monopolar electrode and further wherein the third bipolar electrode is disposed either between the first monopolar electrode and the second monopolar electrode or between the second monopolar electrode and the third monopolar electrode.
The Examiner notes that the configuration of monomer electrodes (210, 220 and 230, 240 of Kim) and the bipolar electrodes (210, 220, 230, 240 of Kim) in the battery (20 of Kim) is a design choice, wherein such is not particularly limited so long as a solid-state electrolyte (250 of Kim) is disposed between each adjacent electrode ([0046] of Kim, see annotated Fig. 3 of Kim provided above).
Consequently, it would have been obvious to one of ordinary skill in the art to form the battery of modified Kim, such that the second bipolar electrode is disposed between the second monopolar electrode and the third monopolar electrode and further wherein the third bipolar electrode is disposed either between the first monopolar electrode and the second monopolar electrode, as the configuration of the monomer electrode and bipolar electrodes is not particularly limited so long as a solid-state electrolyte is disposed between each adjacent electrode, wherein the skilled artisan would have reasonable expectation that such would successfully form the battery desired by modified Kim. 
Modified Kim discloses in Figs. 3-4 and 9-10 of Kim wherein the battery (20 of Kim) comprises a plurality of unit cells (200 of Kim) ([0048], [0064] of Kim, e.g. 10 unit cells). 
Specifically, modified Kim discloses wherein the unit cells (200 of Kim) may be connected in series, parallel, or series-parallel depending on the required total capacity ([0018], [0041] of Kim).
It would have been obvious to one of ordinary skill in the art to electrically connect the third tab in parallel with either the first tab or the second tab and further electrically connect at least two unit cells in parallel and at least two unit cells in series, as disclosed by modified Kim, as the connection of the tabs and the plurality of unit cells in the battery of modified Kim is not particularly limited so long as it achieves the required total capacity.
Regarding Claims 11, 19, and 21, Kim discloses in Fig. 4 a battery (20) that cycles lithium ions ([0005], [0029], [0046], [0065], wherein the battery 10 has a charge/discharge cycle and therefore cycles lithium ions) comprising:
a first end including a first terminal monopolar electrode (210, 220) having a first polarity (positive) and comprising a first electroactive material (220) that reversibly cycles lithium ions disposed on one side of a first current collector (210) in electrical communication with a first tab (4) ([0046], [0030]-[0031], [0059]-[0060]); 
an opposite second end including a second terminal monopolar electrode (230, 240) having a second polarity (negative) opposite to the first polarity (positive) and comprising a second electroactive material (240) that reversibly cycles lithium ions and that is distinct from the first electroactive material (220) disposed on one side of a second current collector (230) in electrical communication with a second tab (2) ([0046], [0032], [0035], [0059]-[0060]), wherein the first tab (4) and the second tab (2) are in electrical communication with an external circuit ([0060], wherein battery 20 is discharged through the first and second tabs 4, 2 and therefore the first and second tabs 4, 2  are necessarily and inherently in electrical communication with an external circuit); and
a bipolar electrode (210, 220, 230, 240) disposed between the first terminal monopolar electrode (210, 220) and the second terminal monopolar electrode (230, 240) (Fig. 4), the bipolar electrode (210, 220, 230, 240 of Kim) being electrically insulated from the first terminal monopolar electrode (210, 220 of Kim) and the second terminal monopolar electrode (230, 240 of Kim), wherein the bipolar electrode (210, 220, 230, 240 of Kim) defines a first side (210, 220) having the first polarity (positive) and comprises a third electroactive material (220) that reversibly cycles lithium ions disposed on a fifth current collector (210) ([0046], [0030]-[0031]) and a second side (230, 240) having the second polarity (negative) and comprising a fourth electroactive material (240) that reversibly cycles lithium ions and disposed on a sixth current collector (230) ([0046], [0032], [0035]), wherein the fifth and sixth current collectors (210, 230) are adjacent to one another and free of any tabs or external electrical connectors (Figs. 4 and 9, [0046], [0032]-[0033]).
Kim further discloses wherein the battery (20) may comprise a plurality of unit cells (200) and consequently a plurality of monopolar electrodes and bipolar electrodes in order to achieve desired output characteristics ([0025], [0064]-[0065], e.g. 10 unit cells).
However, Kim does not disclose in the particular embodiment of Fig. 4:
 at least one third monopolar electrode disposed between the first terminal monopolar electrode and the second terminal monopolar electrode and having the first polarity and comprising the first electroactive material disposed on two sides of a third current collector in electrical communication with a third tab;
at least one fourth monopolar electrode disposed between the first terminal monopolar electrode and the second terminal monopolar electrode and having the second polarity and comprising the second electroactive material disposed on two sides of a fourth current collector in electrical communication with a fourth tab, wherein the third tab and the fourth tab are in electrical communication with the external circuit; and
a plurality of bipolar electrodes.
Han further teaches wherein the battery may comprise a plurality of bipolar electrodes (115, 115’…) disposed between and electrically insulated from the first monopolar electrode (112) and the second monopolar electrode (113) ([0040], [0045]-[0046], see separator 114 that electrically insulates the bipolar electrode 115 from the first monopolar electrode 112 and the second monopolar electrode 113). 
Specifically, Han teaches wherein it is possible to increase the voltage of the battery without remarkably increasing the volume of the battery by using the bipolar electrode (115, 115’…) ([0067]).
Han further teaches wherein the skilled artisan may control an output and a capacity of the battery by adjusting the number of bipolar electrodes (115, 115’…) ([0048]-[0053]).
It would have been obvious to one of ordinary skill in the art to utilize at least one third monopolar electrode, at least one fourth monopolar electrode, and a plurality of the bipolar electrodes in the battery of Kim, such that the at least one third monopolar electrode disposed between the first terminal monopolar electrode and the second terminal monopolar electrode and having the first polarity and comprising the first electroactive material disposed on two sides of a third current collector in electrical communication with a third tab; at least one fourth monopolar electrode disposed between the first terminal monopolar electrode and the second terminal monopolar electrode and having the second polarity and comprising the second electroactive material disposed on two sides of a fourth current collector in electrical communication with a fourth tab, wherein the third tab and the fourth tab are in electrical communication with the external circuit; and a plurality of bipolar electrodes, as further taught by Han, in order to increase the voltage, output, and capacity  of the battery without remarkably increasing the volume of the battery of modified Kim. 
Modified Kim discloses wherein a bipolar electrode (210, 220, 230, 240 of Kim) is disposed between monopolar electrodes (210, 220 and 230, 240 of Kim) (Fig. 4 of Kim).
However, modified Kim does not explicitly disclose: 
wherein a first one of the plurality of bipolar electrodes is disposed between the at least one third monopolar electrode and the at least one fourth monopolar electrode, 
wherein a second one of the plurality of bipolar electrodes is disposed either between the first terminal monopolar electrode and the at least one third monopolar electrode or between the first terminal monopolar electrode and the at least one fourth monopolar electrode, 
wherein the second one of the plurality of bipolar electrodes is not disposed between the at least one third monopolar electrode and the at least one fourth monopolar electrode, and
wherein a third one of the plurality of bipolar electrodes is disposed between the at least one third monopolar electrode and the at least one fourth monopolar electrode.
The Examiner notes that the configuration of monomer electrodes (210, 220 and 230, 240 of Kim) and the bipolar electrodes (210, 220, 230, 240 of Kim) in the battery (20 of Kim) is a design choice, wherein such is not particularly limited so long as a solid-state electrolyte (250 of Kim) is disposed between each adjacent electrode ([0046] of Kim, see annotated Fig. 3 of Kim provided above).
Consequently, it would have been obvious to one of ordinary skill in the art to form the battery of modified Kim, such that a first one of the plurality of bipolar electrodes is disposed between the at least one third monopolar electrode and the at least one fourth monopolar electrode, a second one of the plurality of bipolar electrodes is disposed either between the first terminal monopolar electrode and the at least one third monopolar electrode or between the first terminal monopolar electrode and the at least one fourth monopolar electrode, the second one of the plurality of bipolar electrodes is not disposed between the at least one third monopolar electrode and the at least one fourth monopolar electrode, and a third one of the plurality of bipolar electrodes is disposed between the at least one third monopolar electrode and the at least one fourth monopolar electrode, as the configuration of the monomer electrode and bipolar electrodes is not particularly limited so long as a solid-state electrolyte is disposed between each adjacent electrode, wherein the skilled artisan would have reasonable expectation that such would successfully form the battery desired by modified Kim. 
Modified Kim discloses in Figs. 3-4 and 9-10 of Kim wherein the battery (20 of Kim) comprises a plurality of unit cells (200 of Kim) ([0048], [0064] of Kim, e.g. 10 unit cells). 
Specifically, modified Kim discloses wherein the unit cells (200 of Kim) may be connected in series, parallel, or series-parallel depending on the required total capacity ([0018], [0041] of Kim).
However, modified Kim does not explicitly disclose wherein the battery comprises at least three unit cells electrically connected in parallel and at least two unit cells electrically connected in series and further wherein the first bipolar electrode is connected in series with the first monopolar electrode and the second monopolar electrode, and the second bipolar electrode is connected in series with the second monopolar electrode and the third monopolar electrode, and wherein the first bipolar electrode and the second bipolar electrode are not electrically connected to the first tab, the second tab, the third tab, and/or the external circuit.
It would have been obvious to one of ordinary skill in the art to electrically connect at least three unit cells in parallel and at least two unit cells in series, wherein the first bipolar electrode is connected in series with the first monopolar electrode and the second monopolar electrode, and the second bipolar electrode is connected in series with the second monopolar electrode and the third monopolar electrode, and wherein the first bipolar electrode and the second bipolar electrode are not electrically connected to the first tab, the second tab, the third tab, and/or the external circuit, as disclosed by modified Kim, as the electrically connection of the plurality of unit cells in the battery of modified Kim is not particularly limited so long as it achieves the required total capacity.
Regarding Claims 3-4 and 13, modified Kim discloses all of the limitations as set forth above. Modified Kim further discloses wherein the first electroactive material (220 of Kim) and the third electroactive material (220 of Kim) are the same ([0046], [0031] of Kim, see annotated Fig. 3 of Kim provided below) and wherein the second electroactive material (240 of Kim) and the fourth electroactive material (240 of Kim) are the same ([0046], [0035] of Kim, see annotated Fig. 3 of Kim provided below).

    PNG
    media_image1.png
    566
    652
    media_image1.png
    Greyscale

Regarding Claims 5, 10, 14, and 20, modified Kim discloses all of the limitations as set forth above. Modified Kim further discloses wherein the first electroactive material (220 of Kim) and the third electroactive material (220 of Kim) is not particularly limited and may be a known positive electroactive material, such as lithium cobalt oxide (LCO, LiCoO2,) ([0031] of Kim), which reads on Li(NixMnyCoz)O2 (where 0 < x < 1, 0 < y < 1, 0 < z < 1, and x + y + z = 1).
It would have been obvious to one of ordinary skill in the art to utilize LiCoO2 as the first electroactive material and the third electroactive material of modified Kim, as disclosed by modified Kim, wherein the skilled artisan would have reasonable expectation that such would successfully function as the first electroactive material and the third electroactive material desired by modified Kim.
Modified Kim further discloses wherein the second electroactive material (240 of Kim) and the fourth electroactive material (240 of Kim) is not particularly limited and may be a graphite-based material ([0035] of Kim).
Modified Kim further discloses in the teachings of Han wherein graphite may be utilized as a negative electroactive material ([0041], [0043] of Han).
It would have been obvious to one of ordinary skill in the art to utilize graphite as the second electroactive material and the fourth electroactive material of modified Kim, as further taught by Han in modified Kim, as such is a graphite-based material and therefore the skilled artisan would have reasonable expectation that such would successfully function as the second electroactive material and the fourth electroactive material desired by modified Kim.
The Examiner notes that the instant specification discloses wherein a maximum difference in voltage between the first electroactive material and the fourth electroactive material and between the second electroactive material and the third electroactive material is necessarily and inherently less than or equal to about 2.4 V when the first electroactive material and third electroactive material is Li(NixMnyCoz)O2 (where 0 < x < 1, 0 < y < 1, 0 < z < 1, and x + y + z = 1) and the second electroactive material and fourth electroactive material is graphite ([0012]-[0013], [0017], [0088], [0095]).
Thus, because modified Kim discloses wherein the first electroactive material (220 of Kim) and the third electroactive material (220 of Kim) is lithium cobalt oxide (LCO, LiCoO2,) ([0031] of Kim) and wherein the second electroactive material (240 of Kim) and the fourth electroactive material (240 of Kim) is graphite ([0041], [0043] of Han), a maximum difference in voltage between the first electroactive material and the fourth electroactive material and between the second electroactive material and the third electroactive material is necessarily and inherently less than or equal to about 2.4 V, as evidenced by [0012]-[0013], [0017], [0088], [0095] of the instant specification. 
Regarding Claim 9, modified Kim discloses all of the limitations as set forth above. Modified Kim further discloses in Fig. 4 of Kim a first solid-state electrolyte layer (250 of Kim) disposed between the first bipolar electrode (210, 220, 230, 240 of Kim) and the first monopolar electrode (210, 220 of Kim) (Fig. 4, [0046]).
	Modified Kim further discloses wherein a second solid-state electrolyte layer (250 of Kim) is necessarily and inherently disposed between the second bipolar electrode (210, 220, 230, 240 of Kim) and the second monopolar electrode (230, 240 of Kim) and the third monopolar electrode (210, 220 or 230, 240 of Kim) ([0046] of Kim, as rendered obvious above).
Regarding Claim 12, modified Kim discloses all of the limitations as set forth above. Modified Kim discloses at least one third monopolar electrode in electrical communication with a third tab and at least one fourth monopolar electrode in electrical communication with a fourth tab ([0048]-[0053], [0067] of Han, as rendered obvious above).
 Modified Kim further discloses wherein the battery (20 of Kim) may comprise a plurality of unit cells (200 of Kim) and consequently a plurality of first monopolar electrodes (210, 220 of Kim), a plurality of second monopolar electrodes (230, 240 of Kim), and a plurality of bipolar electrodes (210, 220, 230, 240 of Kim) in order to achieve the desired output and capacity of the battery (20 of Kim) ([0065] of Kim, [0053] of Han).
Moreover, modified Kim discloses wherein the first tabs (4 of Kim) of each of the plurality of monopolar electrodes (210, 220 of Kim) may be connected in series or parallel with one another and the second tabs (2 of Kim) of each of the plurality of monopolar second electrodes (230, 240 of Kim) may be connected in series or parallel with one another ([0018], [0060]-[0061] of Kim).
However, modified Kim does not explicitly disclose wherein the at least one third monopolar electrode comprises a plurality of third monopolar electrodes and the at least one fourth monopolar electrode comprises a plurality of fourth monopolar electrodes, wherein the third tabs of each of the plurality of third monopolar electrodes are electrically connected in parallel with one another and the fourth tabs of each of the plurality of fourth monopolar electrodes are electrically connected in parallel with one another.
	It would have been obvious to one of ordinary skill in the are to utilize a plurality of third monopolar electrodes and a plurality of fourth monopolar electrodes in the battery of modified Kim, wherein the third tabs of each of the plurality of third monopolar electrodes are electrically connected in parallel with one another and the fourth tabs of each of the plurality of fourth monopolar electrodes are electrically connected in parallel with one another, as disclosed by modified Kim, as the electrical connection of the monopolar electrodes in the battery of modified Kim is not particularly limited so long as it achieves the desired output capacity of the battery of modified Kim.
Regarding Claim 16, modified Kim discloses all of the limitations as set forth above. Modified Kim further discloses a solid-state electrolyte (250 of Kim) disposed between the first monopolar electrode (210, 220 of Kim) and the bipolar electrode (210, 220, 230, 240 of Kim) and further between the bipolar electrode (210, 220, 230, 240 of Kim) and the second monopolar (230, 240 of Kim) ([0046] of Kim, see annotated Fig. 3 of Kim provided above) and therefore modified Kim discloses a desire to isolate each electrode.
Moreover, modified Kim discloses in the teachings of Han wherein a separator (114 of Han) is disposed between each bipolar electrode of the plurality of bipolar electrodes (115, 115’… of Han) ([0040], [0045]-[0046] of Han).
It would have been obvious to one of ordinary skill in the art to dispose a solid-state electrolyte, as disclosed by modified Kim, between each bipolar electrode of the plurality of bipolar electrodes of modified Kim, as further taught by Han in modified Kim, in order to isolate each of the bipolar electrodes from each other, as desired by modified Kim. 
Regarding Claim 22, modified Kim discloses all of the limitations as set forth above. Modified Kim discloses a third monopolar electrode having the first electroactive material (220 of Kim) or the second electroactive material (240 of Kim) disposed on at least one side of a fifth current collector ([0048]-[0053], [0067] of Han, as rendered obvious above).
Modified Kim further discloses wherein a monopolar electrode may be a single-sided terminal electrode having the first electroactive material (220 of Kim) or the second electroactive material (240 of Kim) disposed on a first side of the fifth current collector, and wherein an opposite second side of the fifth current collector does not have an electroactive material disposed thereon (Fig. 4, [0046], [0030]-[0031], [0059]-[0060] of Kim, see the first terminal monopolar electrode 210, 220 and the second terminal monopolar electrode 230, 240).
Thus, it would have been obvious to one of ordinary skill in the art to form the third monopolar electrode of modified Kim to be a single-sided terminal electrode having the first electroactive material or the second electroactive material disposed on a first side of the fifth current collector, and wherein an opposite second side of the fifth current collector does not have an electroactive material disposed thereon, as disclosed by modified Kim, wherein the skilled artisan would have reasonable expectation that such would successfully form a monopolar electrode.
Response to Arguments
Applicant's arguments filed May 9, 2022 have been fully considered but they are not persuasive.
Regarding amended Claims 1 and 11, the Applicant argues that the number of monopolar and bipolar electrodes are not merely a design choice at least because the number of monopolar and bipolar electrodes required provided the claimed batteries with a relatively high voltage output and a relatively high current output, as compared to the voltage output and current output that would otherwise be generated by two unit cells connected in a parallel configuration or a series configuration.
The Examiner respectfully disagrees and notes that Kim discloses wherein a plurality of unit cells may be utilized in a battery in order to achieve a desired output and capacity of the battery ([0065]).
Furthermore, Han teaches wherein the skilled artisan may control an output and a capacity of the battery by adjusting the number of bipolar electrodes ([0048]-[0053]).
In other words, the prior art recognizes that increasing the number of electrodes in the battery will increase the output characteristics, such as the voltage output and the current output. Therefore, the number of monopolar and bipolar electrodes are a design choice based on the output characteristics of the battery desired by the skilled artisan. 
The Applicant further argues that Kim fails to disclose or suggest a first double-sided monopolar electrode and a second double-sided monopolar electrode, as required in Claim 1.
The Examiner notes that Kim was not relied on to disclose a first double-sided monopolar electrode and a second double-sided monopolar electrode and that Han was relied on to teach a double-sided monopolar electrode ([0012]-[0013], [0041]).
In other words, the Examiner notes that Kim modified by Han was relied on to disclose a first double-sided monopolar electrode and a second double-sided monopolar electrode, as set forth above.
The Applicant argues that Kim fails to disclose or suggest a third monopolar electrode, as relied in Claim 1.
The Examiner respectfully disagrees and notes that, as stated in the rejection set forth above, modified Kim discloses wherein the battery (20 of Kim) may comprise a plurality of unit cells (200 of Kim) and consequently may comprise a plurality of first monopolar electrodes (210, 220 of Kim), a plurality of second monopolar electrodes (230, 240 of Kim), and a plurality of bipolar electrodes (210, 220, 230, 240 of Kim) ([0064]-[0065] of Kim).
It would have been obvious to one of ordinary skill in the art to utilize a third monopolar electrode in the battery of modified Kim, as further taught by Han, as disclosed by modified Kim, in order to increase an output and a capacity of the battery of modified Kim.
The Applicant argues that Fig. 1 of Han does not include reference numerals 115c or 115c’ and that reference numerals 115a and 115a’ appear to point to active material layers, not current collectors. Based on the numbering in Fig. 1, it is unclear how the bipolar current collectors 115a and 115a’ are arranged relative to the positive electrode 112 and the negative electrode 113.
The Examiner notes that a corrected Fig. 1, filed on January 4, 2012 in the file wrapper of Han, has been provided with this Office Action in order to clarify how the bipolar current collectors 115a and 115a’ are arranged relative to the positive electrode 112 and the negative electrode 113.
The Applicant argues that assuming arguendo that Han discloses a bipolar electrode (115) disposed between and electrically insulated from the first monopolar electrode (112) and the second monopolar electrode (113), Han fails to disclose or suggest a second bipolar electrode disposed between a second monopolar electrode and a third monopolar electrode because Han fails to disclose or suggest a third monopolar electrode.
The Examiner respectfully disagrees and notes that, as stated in the rejection above, it would have been obvious to one of ordinary skill in the art to utilize a third monopolar electrode and a second bipolar electrode in the battery of modified Kim, as taught by Han, such that the second bipolar electrode disposed between a second monopolar electrode and a third monopolar electrode, in order to increase the voltage, output, and capacity  of the battery without remarkably increasing the volume of the battery of modified Kim, wherein the configuration of the monomer electrode and bipolar electrodes is not particularly limited so long as a solid-state electrolyte is disposed between each adjacent electrode, wherein the skilled artisan would have reasonable expectation that such would successfully form the battery desired by modified Kim. 
The Applicant argues that based in the teachings of Han, one of ordinary skill in the art would have understood that only one first monopolar electrode (112) and only one second monopolar electrode (113) are needed to form a rechargeable battery having a voltage multiple times higher than conventional rechargeable batteries (that do not include bipolar electrodes). As such, the skilled artisan would not have reason to form a battery including a third monopolar electrode, as required by Claim 1. See MPEP 2143(I)(A)(Example 3), wherein the proposed modification amounts to extra work and greater expense for no apparent reason.
The Examiner respectfully disagrees and notes that modified Kim discloses wherein the battery (20 of Kim) may comprise a plurality of unit cells (200 of Kim) and consequently may comprise a plurality of first monopolar electrodes (210, 220 of Kim), a plurality of second monopolar electrodes (230, 240 of Kim), and a plurality of bipolar electrodes (210, 220, 230, 240 of Kim) ([0064]-[0065] of Kim) and further discloses wherein the skilled artisan may control an output and a capacity of the battery by adjusting the number of bipolar electrodes ([0048]-[0053] of Han).
In other words, the prior art recognizes that increasing the number of electrodes in the battery will increase the output characteristics, such as the voltage output and the current output. 
Therefore, while the proposed modification may amount to extra work and greater expense, such would successfully increase the output characteristics of the battery of modified Kim and therefore there is a reason for doing so. 
Regarding Claims 11-14, 16, and 19-20, the Applicant argues that the battery recited in Claim 11 exhibits a relatively high voltage output due to the presence of the at least two unit cells electrically connected in series and a relatively high current output due to the presence of the at least three unit cells electrically connected in parallel, as compared to the voltage output and the current output that would otherwise be generated by two unit cells connected in a parallel configuration or a series configuration. Neither Kim nor Han disclose or suggest a battery including a first terminal monopolar electrode, a second terminal monopolar electrode, and at least one third monopolar electrode and further at least three unit cells electrically connected in parallel and at least two unit cells electrically connected in series, as recited in Claim 11.  
The Examiner respectfully disagrees. As stated above, modified Kim discloses wherein the battery (20 of Kim) may comprise a plurality of unit cells (200 of Kim) and consequently may comprise a plurality of first monopolar electrodes (210, 220 of Kim), a plurality of second monopolar electrodes (230, 240 of Kim), and a plurality of bipolar electrodes (210, 220, 230, 240 of Kim) ([0064]-[0065] of Kim) and further discloses wherein the skilled artisan may control an output and a capacity of the battery by adjusting the number of bipolar electrodes ([0048]-[0053] of Han).
Thus, it would have been obvious to one of ordinary skill in the art to utilize a plurality of monopolar electrodes in the battery of modified Kim, wherein the skilled artisan would have reasonable expectation that such would successfully increase the voltage, output, and capacity of the battery of modified Kim. 
Modified Kim further discloses wherein the battery (20 of Kim) comprises a plurality of unit cells (200 of Kim) ([0048], [0064] of Kim, e.g. 10 unit cells) and wherein the unit cells (200 of Kim) may be connected in series, parallel, or series-parallel depending on the required total capacity ([0018], [0041] of Kim).
Thus, it would have been obvious to one of ordinary skill in the art to electrically connect at least three unit cells in parallel and at least two unit cells in series, as disclosed by modified Kim, as the electrically connection of the plurality of unit cells in the battery of modified Kim is not particularly limited so long as it achieves the required total capacity.
In other words, the prior art recognizes that increasing the number of electrodes in the battery will increase the output characteristics, such as the voltage output and the current output, and that the unit cells comprising the electrodes may be electrically connected in a combination of series and parallel in order to achieve a required total capacity.
Therefore, because modified Kim discloses wherein the battery comprises at least three unit cells electrically connected in parallel and at least two unit cells electrically connected in series the skilled artisan would have reasonable expectation that the battery of modified Kim would exhibit a relatively high voltage output and a relatively high current output, absent any persuasive evidence provided by the Applicant.  
Thus, the arguments are not found to be persuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381. The examiner can normally be reached Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        August 10, 2022


/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
August 17, 2022